Citation Nr: 0430824	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-09 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than July 26, 2002, 
for assignment of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran testified at a Travel Board hearing in September 
2004.  He submitted additional evidence at that time and 
waived consideration by the agency of original jurisdiction 
(AOJ).  Because the veteran's case is being remanded for 
additional development, the AOJ will have an opportunity to 
address this evidence in a supplemental statement of the 
case.


REMAND

The veteran was originally granted service connection for 
residuals of a fracture of the right tibia in October 1976.  
He was assigned a noncompensable disability rating.

The veteran later sought an increased rating for his service-
connected right ankle disability in November 1994.  He also 
sought entitlement to service connection for a back disorder, 
right hip disorder, and a right knee disorder, each as 
secondary to his service-connected right ankle disability.  

The veteran's right ankle disability rating was increased to 
10 percent by way of a rating decision dated in May 1995.  
The effective date of the increase was November 18, 1994.  
The RO later increased the disability rating to 20 percent in 
June 1996, effective from November 18, 1994.

In September 1996, the veteran was granted service connection 
for degenerative disc disease (DDD) of the lumbar spine and 
assigned a 20 percent disability rating, effective as of 
November 18, 1994.  He was also granted service connection 
for residuals of a fracture of the left os calcis and 
assigned a noncompensable disability rating.  The veteran was 
denied service connection for right hip and right knee 
disabilities.

The veteran's combined service-connected disability rating as 
of November 18, 1994, was 40 percent.

The veteran perfected an appeal of the denial of service 
connection for the claimed right hip and right knee 
disabilities.  His appeal also included his assertion of 
entitlement to a higher disability rating for his service-
connected DDD of the lumbar spine.

The veteran submitted copies of private medical evaluations 
in October 2000.  The evaluations were dated in 1997 and 
covered a number of medical conditions in addition to the 
veteran's service-connected disabilities.  The evaluations 
were part of a disability evaluation conducted by the State 
of New York Office of Disability Determinations on behalf of 
the Social Security Administration (SSA).  A letter from a 
disability analyst from the Office of Disability 
Determinations to the VA medical center (VAMC) in Northport, 
New York, was also included.  The letter requested records 
from VA as part of the development of the veteran's SSA 
disability claim.

The RO issued a rating decision in March 2001 that increased 
the rating for the veteran's DDD of the lumbar spine to 40 
percent, effective from July 15, 1997.  The effective date 
was based on evidence submitted by the veteran that was part 
of his SSA evaluations.  The veteran was also granted service 
connection for trochanteric bursitis of the right hip and 
assigned a 10 percent rating, effective from November 18, 
1994.  The veteran's combined disability rating remained at 
40 percent from November 18, 1994, but was increased to 60 
percent from July 15, 1997.  All of the veteran's service-
connected disabilities were orthopedic in nature.  The rating 
decision did not address a TDIU rating.

The RO provided notice of the March 2001 rating decision that 
same month.  The veteran was advised that he may be eligible 
for vocational rehabilitation benefits.  A form that provided 
details about the benefit and an application form were 
included with the notice letter.  A VA Form 21-8764, 
Disability Compensation Award Attachment-Important 
Information, was also provided.  The form gave notice 
regarding a number of items.  Of note, the form advised that 
the veteran should contact the nearest VA office and complete 
a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, if he felt that he was 
unable to secure and hold steady work/employment because of 
his service-connected disabilities.  

The veteran later withdrew his appeal in April 2001.  He 
stated that the March 2001 rating decision, in granting an 
overall disability rating of 60 percent, had satisfied all of 
his issues on appeal.

A claim for increased ratings for the veteran's service-
connected DDD of the lumbar spine, right hip and right ankle 
was received on July 26, 2002.  The veteran stated that he 
was "retired from the employment force due to my 
disabilities."  The claim was forwarded from the veteran's 
congressional representative's office.

The RO increased the disability rating for the veteran's 
right hip disability to 20 percent in December 2002, 
effective from July 26, 2002.  The RO denied increased 
ratings for the veteran's DDD and right ankle.  The veteran's 
combined disability rating remained at 60 percent.

The December 2002 rating decision also established 
entitlement to a TDIU rating.  The effective date was set as 
July 26, 2002, the date of claim.  

In February 2003, the veteran expressed disagreement with the 
effective date for his TDIU rating.  He included a partial 
copy of a November 1997 letter from SSA that informed the 
veteran he was found to be disabled under SSA rules as of 
October 8, 1994.  He was further informed that benefits could 
not be paid earlier than 12 months prior to filing, and as he 
had filed for benefits in May 1997, his disability payments 
would begin in May 1996.  The veteran did not include a copy 
of a decision from an administrative law judge (ALJ), the 
entire copy of his award letter, or any information that 
would show why SSA had found him to be totally disabled.  The 
Board notes that the SSA medical evidence submitted by the 
veteran in October 2000 related to a number of physical 
conditions in addition to his service-connected orthopedic 
disabilities.

The veteran contends that he should be entitled to an 
effective date of October 8, 1994, or May 21, 1997, based on 
the SSA determination.  He later amended his argument to say 
that his effective date for his TDIU rating should be the 
same as the date of the March 27, 2001, rating decision.  The 
veteran further contends that he met the criteria for a TDIU 
rating at that time because of his combined 60 percent 
rating.

In general, total disability is considered to exist when 
there is any impairment, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1) (2004).  Total 
ratings are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2004).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities with at least one disability rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).

The regulations further provide that, inter alia, for the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, disabilities affecting a single 
body system such as orthopedic, will be considered as one 
disability.  38 C.F.R. § 4.16 (a).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without meeting the 
schedular rating criteria for a 100 percent evaluation for 
any single disability.  In reviewing claims for assignment of 
earlier effective dates for TDIU awards, the applicable law 
is the same as that governing assignment of earlier effective 
dates for increased rating claims.  In that regard, except as 
otherwise provided, the effective date of a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

In general, the above-noted law would govern the disposition 
of this case; however, the issue of an unadjudicated claim 
for TDIU is raised by the evidence of record.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has addressed the issue of a claim for TDIU 
being reasonably raised by the evidence of record.  See 
Norris, 12 Vet. App. at 421 (a claim for TDIU is reasonably 
raised and must be considered when a claimant with a 
schedular rating that meets the minimum criteria of 38 C.F.R. 
§ 4.16(a) seeks a rating increase, and there is evidence of 
unemployability in the claims file or under VA control).  

The United States Court of Appeals for the Federal Circuit 
(CAFC) also addressed the issue in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  The CAFC held that, once a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence 
of unemployability, VA must consider TDIU.  Id. at 1384.

The veteran submitted evidence to the RO in October 2000 that 
clearly indicated he was under evaluation for a disability 
determination by the SSA.  This was evidenced by the several 
medical examinations addressed to the Office of Disability 
Determinations as well as the letter from that office to the 
VAMC in Northport.  

The veteran's combined service-connected disability rating 
was 60 percent at the time of the March 27, 2001, rating 
decision.  The disabilities involved a single body system-
orthopedic.  The veteran thereby satisfied the threshold 
regulatory criteria for consideration of a TDIU claim in 
regard to the required disability ratings.  

The December 2002 rating decision found that the veteran was 
totally disabled from his combined service-connected 
disabilities.  The rating decision also found that the 
veteran had not been employed since 1997 and had been 
receiving social security disability benefits for his back.  
There is evidence of record, by way of earlier VA treatment 
records and examination reports, that shows that the veteran 
was unemployed and/or retired prior to 1997.  The Board is 
not aware of any evidence of record that shows that the 
veteran's SSA disability benefits were awarded solely on the 
basis of his service-connected back disability.  In fact, the 
veteran has only provided the first page of his award letter 
and nothing else that would provide a description of his 
disability status for purposes of SSA benefits.

The Board finds that the TDIU claim was implied by the record 
and pending as of the March 27, 2001, rating decision.  See 
Norris, Roberson, supra.  This issue is remanded so that the 
record may be supplemented with this in mind and re-
adjudicated.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the SSA the 
disability decision and records pertinent 
to the veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

2.  Upon completion of the above 
development, the RO should re-adjudicate 
the issue of entitlement to an earlier 
effective date for entitlement to TDIU, 
with the view that a claim for TDIU was 
implied as of the March 27, 2001, rating 
decision.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
SSOC and given an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

